



Loan No. RX1087A


FIRST AMENDMENT TO
MASTER LOAN AGREEMENT
THIS FIRST AMENDMENT TO MASTER LOAN AGREEMENT (this "Amendment") is entered into
as of June 15, 2017, between THE CONNECTICUT WATER COMPANY, a Connecticut
corporation (the "Company") and CoBANK, ACB, a federally chartered
instrumentality of the United States ("CoBank").
BACKGROUND
The Company and CoBank are parties to a Master Loan Agreement dated as of
October 29, 2012 (the “MLA”). The parties now desire to amend the MLA.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
SECTION 1.    Defined Terms. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to those terms in the MLA.
SECTION 2.    Amendment.     Section 8(A) of the MLA is hereby amended and
restated to read as follows:
(A) Borrowings. Create, incur, assume, or allow to exist, directly or
indirectly, any indebtedness or liability for borrowed money, letters of credit,
or the deferred purchase price of property or services (including any capital
lease), except for: (A) accounts payable to trade creditors incurred in the
ordinary course of business; (B) current operating liabilities (other than for
borrowed money) incurred in the ordinary course of business; (C) purchase money
indebtedness or capital leases; (D) unsecured indebtedness to CoBank and/or
other lenders; and (E) secured indebtedness to other lenders, provided that
CoBank is given a pari passu Lien in the collateral; provided, however, that in
the case of Subsections (C) through (E) hereof, the Company will, after giving
effect thereto, be in compliance with Section 9(A) hereof.


SECTION 3.    Representations and Warranties. To induce CoBank to enter into
this Amendment, the Company represents and warrants that: (A) no consent,
permission, authorization, order or license of any governmental authority or of
any party to any agreement to which the Company is a party or by which it or any
of its property may be bound or affected, is necessary in connection with the
execution, delivery, performance or enforcement of this Amendment; (B) the
Company is in compliance with all of the terms of the Loan Documents, and no
Potential Default or Event of Default exists; and (C) this Amendment has been
duly authorized, executed and delivered, and creates legal, valid, and binding
obligations of the Company which are enforceable in accordance with their terms,
except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar Laws affecting the rights of creditors
generally. Without limiting (B) above, the Company represents and warrants that
it is in compliance with all notice provisions of the MLA, including, without
limitation, the requirement to notify CoBank of the commencement of material
litigation and of certain environmental matters.
SECTION 4.    Condition Precedent. This Amendment shall not become effective
unless CoBank shall have received a consent, in from and content satisfactory to
CoBank, from Connecticut Water Service, Inc.
SECTION 5.    Confirmation. Except as amended hereby, the MLA shall remain in
full force and effect as written.
SECTION 6.    Counterparts and Electronic Delivery. This Amendment may be
executed in counterparts (and by different parties in different counterparts),
each of which shall constitute an original, and all of which when taken together
shall constitute a single agreement. In addition, this Amendment may be
delivered by electronic means.




(Signature Page Follows)
    




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized officers as of the date shown above.
CoBANK, ACB
 
THE CONNECTICUT WATER COMPANY
By:
/s/ Christen Spencer
 
By:
/s/ David Benoit
Name
Christen Spencer
 
Name
David Benoit
Title:
Assistant Corporate Secretary
 
Title:
Senior Vice President – Finance and Chief Financial Officer











1

